This is a certiorari proceeding questioning the revocation of the real estate brokers’ licenses of the R. E. Pendergrast Company, Inc., and of the petitioner, R. E. Pendergrast, individually, upon the ground of dishonest and misleading advertising and that they have demonstrated untrustworthiness to act as real estate brokers pursuant to the provisions of section 441-c of the Real Property Law. There is not sufficient evidence supporting the determination for the revocation and the revocation was not justified by the proof of the facts. Under subdivision 5 of section 1304 of the Civil Practice Act there is a preponderance of evidence against the existence of the fact so that it would be the duty of a court to set aside the verdict of a jury if they had found as the Secretary of State has found. The determination revoking licenses is annulled, with fifty dollars costs and disbursements. Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ., concur.